Case 1:21-cv-01934 Document1 Filed 03/05/21 Page 1of4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TOM KACORRI
COMPLAINT

Plaintiffs,
Jury Trial Demanded

against
TURKISH AIRWAYS, INC.,

Defendant.
xX

 

Plaintiff, by his attorneys, RONEMUS & VILENSKY, complaining of the defendant

respectfully allege upon information and belief as follows:
PARTIES

1. The plaintiff, TOM KACORRI, is a citizen of Albania and currently residing with his
daughter at 38 Elm St., Apt 1B, Seymour, CT 06483

2. Upon information and belief, the defendant, TURKISH AIRWAYS, INC. was and
still is a domestic business corporation organized and existing under the laws of the State of New
York.

3. At all times hereinafter mentioned and at the time of the occurrences herein, the
defendant, TURKISH AIRWAYS, INC. was authorized to do business in New York, and was in

fact doing business in New York.

JURISDICTION AND VENUE
4. Jurisdiction exists pursuant to 28 U.S.C. §§ 1331, 1332 and 1367.
5. The amount in controversy exceeds Seventy Five Thousand Dollars ($75,000.00),
exclusive of interest and costs.

6. Venue is founded upon 28 USC § 1391 (a) and/or (b).
Case 1:21-cv-01934 Document1 Filed 03/05/21 Page 2 of 4

AS AND FOR A FIRST CAUSE OF ACTION

7. On March 9, 2019, the plaintiff was a fare-paying passenger aboard Turkish Airlines
Flight 1 (the “flight’’) that departed from Istanbul at approximately 2:50 pm (ET) and arrived at
JFK Airport in New York City at approximately 6:10 pm.

8. The plaintiff, TOM KACCORI, was a passenger on the flight.

9. During the flight, the aircraft experienced turbulence, and during the turbulence a
panel from the console above plaintiff TOM KACCORI’s seat dislodged and fell, striking
plaintiff on the face and head, causing serious injuries to plaintiff, including traumatic brain
injury.

10. That by reason of the foregoing, defendant TURKISH AIRWAYS, INC. is liable to
pay full, fair and reasonable damages to the plaintiff under the Warsaw Convention Treaty,
together with the Montreal Agreement, which defendant TURKISH AIRWAYS, INC. was a
party to.

11. That TURKISH AIRWAYS, INC. its agents, servants and employees, had a duty
to exercise proper care and supervision over the console above the seats of the airplane as an
element of defendant’s duties pursuant to the Warsaw Convention Treaty, together with the
Montreal Agreement and under state law.

12. That TURKISH AIRWAYS, INC., its agents, servants and employees, had a duty
to exercise reasonable care to prevent passenger injuries from usual and/or potentially dangerous
falling consoles above the seats as an element of defendant’s duties pursuant to the Warsaw
Convention Treaty, together with the Montreal Agreement and under state law.

13. That TURKISH AIRWAYS, INC., its agents, servants and employees, had a duty

to exercise proper care and supervision over the console above passenger seats, to make sure said
Case 1:21-cv-01934 Document1 Filed 03/05/21 Page 3 of 4

consoles are secure and will not fall during flight as an element of defendant’s duties pursuant to
the Warsaw Convention Treaty, together with the Montreal Agreement and under state law.

14. That defendant TURKISH AIRWAYS, INC., its agents, servants and employees
were careless, reckless and negligent in violation of the Warsaw Convention Treaty, together
with the Montreal Agreement and state common law, in causing and permitting a panel froma
console to fall; in failing to have and/or implement rules, policies and/or procedures to minimize
the risk of a console falling and causing injury to a passenger; in causing and permitting an
unusual and potentially dangerous console to fall without taking any precautions to avoid injury
to a passenger; in failing to exercise proper care and supervision over the console, despite the
foreseeable risk of passenger injury posed by such an item; and in otherwise being careless,
reckless and negligent in violation of the Warsaw Convention Treaty, together with the Montreal
Agreement, and state common law.

15. That by reason of the foregoing, the plaintiff, TOM KACCORI, was caused to
sustain severe, permanent personal injuries, pain, suffering, loss of enjoyment of life, economic
and pecuniary damages, and to incur expenses for medical, hospital and rehabilitative treatment.
Upon information and belief, the infant plaintiff's injuries are permanent and will cause future
pain, suffering, disability, loss of enjoyment of life, economic and pecuniary damages.

16. That by reason of the foregoing, the plaintiff demands all damages permitted by

law.
Case 1:21-cv-01934 Document1 Filed 03/05/21 Page 4 of 4

JURY DEMAND
17. Plaintiff demands trial by jury of all issues.
Wherefore, plaintiff TOM KACCORI demands judgment against defendant ‘TURKISH
AIRWAYS, INC. in a sum to be determined by the jury in excess of $75,000.00 (SEVENTY-

FIVE THOUSAND DOLLARS), together with interest, costs and disbursements.

RONEMUS & VILENSKY

By: Michael B. Ronemus
Michael B. Ronemus (4999)
Attorney for Plaintiff
112 Madison Avenue
New York, NY 10016
